Case: 3:20-cv-01131-jdp Document #: 24 Filed: 08/16/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

REBECCA KRUSEMEIER,
Plaintiff,
Vv. Case No, 20-cv-1131

KILOLO KYAKAZI,
Acting Commissioner Of Social Security,

Defendant.!

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C, § 405(g)

 

Pursuant to the power of this Court to enter a judgment affirming, modifying or
reversing the Acting Commissioner’s decision with remand in Social Security actions
under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in
light of the parties’ joint motion to remand this action, this Court now, upon substantive
review, hereby enters a judgment under sentence four of 42 U.S.C. § 405(g) reversing the

Acting Commissioner’s decision with a remand of the cause to the Acting Commissioner

 

1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
substituted, therefore, for Andrew Saul as the defendant in this suit. No further action need be
taken to continue this suit by reason of the last sentence of section 205(g) of the Social Security
Act, 42 U.S.C, § 405(g).

 
Case: 3:20-cv-01131-jdp Document #: 24 Filed: 08/16/21 Page 2 of 2

according to the following terms. See Shalala v. Schaefer, 509 U.S, 292, 296 (1993); Melkonyan
v. Sullivan, 501 U.S. 89, 97-98 (1991).

On remand, the Appeals Council will remand the matter to an Administrative Law
Judge (ALJ) with instructions to proceed through the sequential disability evaluation
process as appropriate and issue a new decision, If warranted, the ALJ will obtain

supplemental vocational expert testimony.

Me
SO ORDERED this 4” day o MOOT o921,

BY THE COURT:

Htrr ©. Crt. —

HONORABLE JAMES D. PETERSON
United States District Judge

 

 

 
